DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 6, 7 and 15 in the reply filed on 02/23/2021 is acknowledged.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koike (U.S. 7,639,043).
Regarding claim 6, Koike (hereinafter, Ref~043) discloses (please see Fig. 3 and related text for details) a semiconductor device (30 of Fig. 3) comprising: 
a first differential amplifier circuit (centered by M1:M4 of Fig. 3) including: 
a first transistor (M1 of Fig. 3) configured to receive a first input signal (INN) at a gate of the first transistor; 
a second transistor (M5 of Fig. 3 can be read as the claimed transistor OR at least it is functionally equivalent to it, since it is configured in the same manner compared to the claimed 
a third transistor (M2 of Fig. 3), forming a differential pair with the second transistor, configured to receive the first reference signal (INP of Fig. 3) at a gate of the third transistor, meeting claim 6.  
Regarding claim 7, Ref~043 discloses the semiconductor device according to claim 6, wherein the first differential amplifier circuit further includes a fourth transistor (M6 of Fig. 3) connected in parallel between a source and a drain of the third transistor and configured to receive a second reference signal at a gate of the fourth transistor as seen/expected, meeting claim 7.  
Regarding claim 15, Ref~043 supports the claimed “wherein the semiconductor device is configured as a receiver (as advertised from the abstract) of at least one of a semiconductor memory or a memory interface configured to receive a signal” as obviously expected depending on intended use of the invention, meeting claim 15.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843